Citation Nr: 1227368	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from April 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2008.  In June 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

In a decision dated in March 2011, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a joint motion for remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a November 2011 Court order granted the joint motion. 


FINDINGS OF FACT

1.  No defects, infirmities, or disorders of the lumbar spine were noted at the time of the examination, acceptance, and enrollment.

2  Clear and unmistakable evidence establishes that a low back strain predated service.  

3.  Clear and unmistakable evidence establishes that the pre-existing low back strain did not worsen beyond the natural progress of the disease during service.  

4.  Arthritis did not become manifest within a year of discharge; arthritis, degenerative disc disease, and spondylolisthesis are not related to service.


CONCLUSIONS OF LAW

1.  Lumbar strain both clearly and unmistakably preexisted service and was not aggravated therein; the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).   .

2.  Lumbar arthritis, disc disease, and spondylolisthesis were not incurred in or aggravated by active duty service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in March 2008, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must demonstrate a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Judge discussed the elements required for a service connection claim, including the elements found to be missing in the rating decision on appeal.  The Veteran's symptomatology and account of his injury was discussed in detail.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  The Veteran submitted additional evidence after the most recent supplemental statement of the case, but he included waivers of his right to have that evidence considered initially by the agency of original jurisdiction.  Therefore, a remand for such consideration is not necessary.  

In addition, the Veteran was afforded two VA examinations as to diagnosis and etiology.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  When considered in conjunction with the other evidence of record, the opinions are sufficient for the Board to make an informed decision, with final credibility determinations made by the Board.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

While the Veteran has asserted that the VA opinions in this case are inadequate, he appears to base this assertion on the reliance of the VA examiners on his account in service of a pre-service back injury.  As discussed in detail below, clear and unmistakable evidence demonstrates that there was a pre-service low back injury.  Accordingly, any reliance by examiners on such evidence is justifiable.  The Veteran has asserted that a VA examiner made reference to a pre-service motorcycle accident rather an automobile accident.  A review of her reports reflects that she discussed an automobile accident.  To the extent that she may have referred somewhere in her reports to a motorcycle accident, a review of her analysis does not reveal that this distinction impacted her opinion.  She clearly related in both reports the history of an automobile accident as contained in the service records.  As discussed below, although the Veteran has not been consistent in his statements, he has testified under oath that he was involved in a pre-service automobile accident.  The Board finds no prejudice resulting from any misstatement regarding motorcycle versus automobile, if it in fact occurred.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that his claimed low back disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

When examined 5-months prior to entry into active service in November 1969, no defects, infirmities, or disorders of the lumbar spine were noted.  No additional examination was conducted before the Veteran entered active duty service in April 1970.    

Service treatment records reveal that the Veteran was treated for complaint of pain in the chest on August 5, 1970, at the dispensary at Ft. Story, Virginia.  At that time, the Veteran reported that he had been in a car accident before coming into the service and had received chest and back injuries.  

On an October 27, 1970, visit to the dispensary in Oakland, California, the Veteran complained of back pain "since auto accident in Jan 70."  The Veteran reported that he had been hospitalized for two days for x-rays with a diagnosis of strain.  Examination was normal, and the impression was mild low back strain with strong psychological overlay.  

On June 4, 1971, he again complained of back and chest pain.  He was referred for an orthopedics consult; on the consult request it was noted that he had injured his back in January 1970 in an automobile accident.  An X-ray had been done in Oakland, and showed no fracture; there had been a diagnosis of strain.  Since then he had had pain in the chest and back.  There is no record of a consult.  

The examination for separation on January 23, 1973, revealed abnormal findings for the spine, with a notation of chronic low back strain, existing prior to service (EPTS).  

After separation from active service, the Veteran filed his original post-service claim for compensation in June 2003, more than 30 years after separation.  At that time, the Veteran did not mention a back problem, but sought service connection for hearing loss and tinnitus.  On his audiological case history form, he reported a post-service work history as a logger.  A private psychiatric examination in December 2006 also notes that the Veteran worked independently as a logger.  

In January 2007, the Veteran filed a VA Form 21-4138 seeking service connection for posttraumatic stress disorder (PTSD).  Again, he did not mention a back disability.  In a February 2007 letter describing the Veteran's PTSD stressors, he described an incident in the service, which he stated occurred on September 20, 1971, when he was pinned between two cargo pallets aboard ship and hurt his back.  According to the Veteran, he was given pain pills by the ship's "acting" medical officer.  By the time he returned to his home port, about two weeks later, he was feeling better and never went to see a doctor.  He said that he self-medicated with heroin, which was easy to obtain.  

In a November 2007 letter, the RO inquired as to whether the Veteran had intended his stressor statement regarding the back injury to be treated as a claim for service connection.  In a February 2008 letter, the Veteran responded with the current claim for service connection.  In that claim, he reported that he either incurred or perhaps aggravated and made worse a low back injury during his tour of duty in Vietnam.  He reported that the ship hit bad weather and a pallet got loose.  The pallet slid into him and pinned him against another pallet.  He experienced back pain, and the next morning, the acting medical officer gave him some medication.  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

This case involves an unusual factual situation, in which the pre-service injury reported by the Veteran occurred after the entrance examination in November 1969, but before his entrance onto active duty several months later, in April 1970.  This makes the question of whether a back condition pre-existed service more straightforward, because the normal history and findings on the entrance examination are explained by the fact that the injury had not yet occurred.  It also reinforces the absence of any conflict, in the service treatment records, as to whether the low back strain noted at separation existed prior to service.  

Every time back complaints were noted in the service treatment records, the history, as reported by the Veteran, was that his back symptoms began with a motor vehicle accident prior to service.  The Veteran is fully competent to describe his back injury before service, and the symptoms which continued into his period of active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.)  The Veteran's lay evidence of his injury and diagnosis prior to service and subsequent low back symptomatology supported his in-service diagnosis of chronic low back strain.  

The primary evidence contradicting this evidence of pre-existence consists of the Veteran's statements made in conjunction with his current claim for monetary benefits for a back disability.  The Board notes that the Veteran does not dispute that he was involved in a motor vehicle accident prior to service in January 1970.  The Veteran testified at first that there was false information in the VA examination reports concerning motor vehicle accidents prior to service.  However, this appears to relate to some information that he believes was reported concerning a motorcycle accident.  He ultimately conceded and testified that he was involved in a motor vehicle accident prior to service.  He testified that a snow plow truck hit his friend's vehicle and, that he and his friend were taken to a hospital and held overnight.  

However, as pertinent to his claim, he asserted that he was not injured in the accident.  To this extent, the Board does not find the Veteran's testimony to be credible.  It is directly contradicted by his own earlier statements, made during service, much closer in time to the incident in question, and as such less likely to be diluted by the shortcomings of human memory.  Moreover, his statements in service were made in a therapeutic context, rather than in connection with a claim for monetary benefits.  Additionally, he states that he was hospitalized overnight; even though this differs from his in-service report that he was hospitalized for two days, it does not support his assertion that he was not injured in the accident.  

In a report dated in July 2010, D. S., M.D., wrote that the Veteran had a history of low back injury in 1971, "with no prior history of low back pain."  This is contrary to the reports made as early as August 1970 in the service treatment records, and, as discussed above, we have found the Veteran's later statements that he did not injure his back prior to service to be not credible.  Thus, D.S.'s statement is without probative value, as to the question of pre-existence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board is not obliged to accept an opinion based on inaccurate medical history).  

The VA examiner who examined the Veteran in December 2009 was left, after review of the file, with the "clear and unmistakable medical conclusion" that a chronic low back disability pre-existed the Veterans entrance into duty on April 1970.  There is no other evidence suggesting that low back strain shown in service did not exist prior to entry.  As the only credible evidence is of pre-existence, supported by a medical diagnosis in service of low back strain which existed prior to service, the Board finds that the evidence clearly and unmistakably shows that chronic low back strain shown in service pre-existed service.  

Accordingly, it must next be determined whether the low back disability was aggravated in service.  To satisfy this second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see Wagner v. Principi, 370 F. 3d 1096.  (The Board also notes that the Federal Circuit in Wagner and Joyce cited to 38 U.S.C.A. § 1153 for this proposition.)  

As noted above, service treatment records reveal that the Veteran was treated for complaint of back pain in October 1970, and again in June 1971.  However, no intervening back injury was noted on either occasion, and these records demonstrate only the occurrence of symptoms during service.  The examination for separation reveals abnormal findings for the spine, but notes only the pre-existing low back strain.  Thus, at discharge, there is no additional diagnosis, and no indication of any symptomatology other than that attributable to back strain.  Thus, the service treatment records do not show that, at any point, there was an increase in symptomatology.  

The Veteran now contends, however, that he sustained an additional injury to the back during service.  Although accounts of this have varied, in essence, he claims that while aboard a ship which was transporting supplies from Cam Ranh Bay to Saigon, during a storm, some cargo came loose, and he was trapped between two pallets briefly until the cargo shifted away.  He states that he injured his back at this time.  Service treatment records show no record of any such injury.  

In a February 2007 letter describing the Veteran's PTSD stressors, he described an incident in the service, which he stated occurred on September 20, 1971, when he was pinned between two cargo pallets aboard ship and hurt his back.  According to the Veteran, he was given pain pills by the ship's acting medical officer.  By the time he returned to his home port, about two weeks later, he was feeling better and never went to see a doctor.  He said that he self-medicated with heroin, which was easy to obtain.  

In his February 2008 claim for service connection for a back disorder, he said that he had a back injury that he either incurred or perhaps aggravated and made worse in service.  He stated that he did not remember all the dates or places of the various events he was involved in during his tour of duty.  He said that after he had been pinned between two pallets, he sought treatment from the ship's acting medical officer the following day, who gave him some medication and told him to see a doctor if needed.  He said that looking at his service treatment records he saw that he was seen several times about chronic low back pain.  

In a March 2008 statement, he did not state when the injury occurred, but said he had been seen by a medical officer and given some medication.  He did not recall seeing a real doctor about it until later, perhaps 1971, June, July, or August; he did not know the dates.  He pointed to the June 4, 1971, notation that he was seen for back pain, as well as the October 1970 notation.  At his hearing, he testified that he had been given some pills at the time of the injury, and told to see a doctor next time he was back in his home port.  It was at least two weeks before they made it back to Cam Ranh Bay, and he said he eventually saw a doctor; he did not know when.  

As can be seen, these statements contain some significant inconsistencies.  In the first statement, he identified a date-September 20, 1971-but in his statements dated only a few months later, he said he could not recall dates, and then he suggested that the June 1971 complaint of back pain was after the in-service injury.  The June 1971 complaint, however, as noted on the consult request dated that same day, was that he had had chest and back pain since injuring his back in January 1970 in an automobile accident.  In the November 2007 statement, he specifically said he did not receive any treatment after initially being seen by the ship's acting medical officer.  By the time of his hearing, however, he said that he had been treated by a doctor at some point after the incident.  

The service treatment records do not show any such treatment, but, even assuming that he sustained an injury during service, there is no credible evidence that such injury resulted in an increase in the severity of the Veteran's pre-existing back strain.  In this regard, the Veteran's diagnosis at separation was chronic low back strain-the same as shown earlier in service.  The physical profile (PULHES) at separation was "1" for all categories, indicating a high level of fitness.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The question to be answered is whether this incident, or any reported back symptomatology in service represents a worsening of the pre-existing back strain.  A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The evidence in support of the Veteran's claim of aggravation consists of his statements concerning this additional injury, made in connection with claims for VA monetary benefits.  His statements, however, do not speak directly to aggravation, inasmuch as he is now denying that he had an injury prior to service.  As discussed above, the Board finds that there is clear and unmistakable evidence of an injury prior to service.  

After separation from active service, the Veteran waited more than 30 years before filing a claim regarding the back.  Even though he filed two service connection claims for other disabilities, he did not file a claim regarding the back until specifically prompted by the RO.  

The Board is of course cautious in interpreting the Veteran's extended silence regarding his back as evidence against aggravation.  However, where the fact asserted by the Veteran is that he either "incurred or perhaps aggravated and made worse" a low back disorder in service, his actions during the period intervening service and the filing of his claim are significant.  Particularly notable in this case is his initial post-service treatment for back complaints, which comes in February 2000.  At that time, the Veteran sought chiropractic care for lower back pain from R.H.G.  

Upon initiation of treatment, the Veteran reported that he had never been treated by a chiropractor before, that the condition began on February 4, 2000, that he had never been treated by a medical physician for this condition, and that he had never had this or similar conditions in the past.  In the initial evaluation, R.H.G. noted a grade I/II spondylolisthesis as well as degenerated discs and some spurring, found "probably due to the type of work that [the Veteran] had been performing which is a logger for 25 years."  As set out above, the Veteran attributed his pain to his many daily stumbles and falls while logging.  The treatment notes also reflect recent onset of symptoms from picking up a 50-lb dog to throw him in the snow, and other reports reflect injuries from shoveling snow.  

The Board reiterates that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Thus his account as reported to R.H.G. is more reliable than his current account regarding aggravation, which is not credible. 

Thus, the Veteran's silence for many years after service is coupled with his initial statements to health care providers upon seeking treatment, in which he reported no prior treatment, and in which he attributed his symptoms to post-service causes.  In this context, the Veteran's silence regarding his back, while seeking service connection for other disabilities adds to the impression that he did not believe his back symptoms were related to service.  Thus, his silence in this case tends to disprove his current assertion regarding in-service incurrence or aggravation of the current back disability.  We also note that his report to R.G.H. that he had never had that or similar conditions in the past supports the conclusion that there had been no increase in severity and certainly establishes that there had been no continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303.  To the extent that his report to R.H.G. conflicts with more recent evidence, the conflict merely establishes that he is an unreliable historian.

The Board acknowledges a June 2010 written statement from the Veteran's spouse, who has known the Veteran since 1974, and noted that, not long after meeting the Veteran, he seemed to be in pain quite often, and he related the incident of being injured on board ship, and that his back had never been the same since.  The Board notes that the Veteran's spouse does not profess to have known him prior to service, or at the time of the alleged in-service injury.  Thus, her statement that he has never been the same since that injury must necessarily be based on the Veteran's account of his condition before it occurred.  To this extent, her statement is based on noncredible history.  Moreover, this statement is not contemporaneous to service, but was made in the context of the Veteran's ongoing claim for monetary benefits.  The statement is also contradicted by the Veteran's own account in February 2000, which the Board has found to be more reliable than his later statements.  In short, the statement of the Veteran's spouse is based in part on noncredible history, and it does not address or account for other significant evidence, including the Veteran's attribution of the onset of his symptoms to post-service factors, such as his 25 year history of working as a logger.  It is therefore accorded almost no probative weight.  

The Veteran has also stated that there are several individuals who served with him at the time of the alleged in-service injury.  However, he has not submitted any statements from such persons.  In any event, as set out above, the Board does not dispute the in-service incident alleged by the Veteran and freely concedes that he sought treatment for back pain in service.  However, the fact of seeking treatment for a condition which has been found to predate service does not establish aggravation.  In this case, the most reliable evidence is the fact that the Veteran was found to have the same condition at discharge as was diagnosed prior to service, and that before filing the current claim, he reported to a private health care professional that he experienced no symptoms until 2000, and attributed his symptoms to post-service cause.

Finally, the Board turns to the opinion evidence regarding in-service incurrence and/or aggravation of the currently diagnosed degenerative disc disease, spondylolisthesis, and arthritis.  

The report of a July 2008 VA examination shows a diagnosis of spondylolisthesis with underlying degenerative disease, lumbar spine.  After reviewing the evidence and examining the Veteran, the examiner stated that the Veteran's current back condition is less likely than not related to the mild back strain that was treated during service and there is no evidence to suggest the pre-service back strain was aggravated beyond normal progression due to his military service.

The report of a December 2009 VA examination reflects that, after a review of the evidence and examination of the Veteran, the examiner was left with the "clear and unmistakable medical conclusion of a chronic low back disability that preexisted entrance onto active duty was not permanently worsened to an abnormal level of severity not expected in the normal course of the disorder during or by active service April 1970 to February 1973."  In so concluding, the examiner noted that records indicate the Veteran was seen on three occasions during active duty for complaints of chest and back pain and was seen by orthopaedics, but the diagnosis remained as back strain with an additional comment of a concurrent psychological component.  He also notes that the service records are silent for treatment for any injury involving the back while in service.  The examiner concluded that there is no medical evidence to indicate the Veterans pre-service chronic back strain was permanently aggravated beyond its normal progression while he was active duty.  

The Board acknowledges that the December 2009 examiner appears to have discounted the Veteran's assertions made to him, and contained in his claim, that he experienced a significant injury from the on-board incident involving entrapment between two pallets.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

As discussed in detail above, while the incident involving the pallets may or may not have occurred, the Veteran's statements attributing initial onset of symptoms to this incident, and his alternatively attributing a worsening of the pre-existing disability to this incident, have been deemed not to be credible, and the examiner's discounting of those statements does not diminish the probative value of his opinion.  

The Board also acknowledges a private medical opinion from D.S., M.D., dated in July 2010.  D.S. reported the Veteran's account of the pallet incident and reported that the Veteran had "no history of low back ache prior to this accident."  D.S. stated his opinion that "I do feel that this injury is directly related to his trauma sustained while in the army in 1971."  As discussed in detail above, the Veteran's account of having no history of low back symptoms or injury prior to service is not credible, and thus deemed to be false.  Rather, clear and unmistakable evidence demonstrates that he had a pre-existing back disability.  As such, the opinion of D.S. that is explicitly based on this noncredible history is deemed equally noncredible.  

In sum, the credible opinion evidence in this case is in concert with the Veteran's statements made to medical professionals prior to his current claim.  That evidence clearly and unmistakably shows that his pre-existing low back strain was not aggravated by service.  In addition, the evidence demonstrates that post-service diagnosis such as arthritis, degenerative disc disease, and spondylolisthesis were not present in service or until many years later.  Moreover, the credible evidence demonstrates that they are not related to service.  As such, service connection for a low back disability is not in order.  


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


